GOOLSBY, Judge
(dissenting):
I respectfully dissent.
Were this court free to pass upon the issue presented in this case, I would be inclined to agree with the majority that grand *259larceny is not a lesser-included offense of armed robbery. Our supreme court, however, has already held that grand larceny is a lesser-included offense of armed robbery,9 and its ruling is binding upon this court.10
To reach the issue, the majority finds that the supreme court’s prior opinions interpret the common law crime of grand larceny and finds that this court is free to interpret the 1993 “codification” of grand larceny. I disagree, as I do not believe that South Carolina Code section 16-13-30 abrogates the common law crime of larceny/grand larceny.11 Rather, I read section 16-13-30 as primarily a sentencing statute. As noted by Professor McAninch, the larceny statute “does very little to define the offense; the statute is primarily concerned with providing penalties for the different categories of the offense, depending upon the value of the property taken.”12
Because the larceny statute does not replace this state’s continued use of the common law, we are bound by the supreme court’s precedent until it is otherwise overruled.
As to the fact that the indictment in this case may be duplicitous, I simply note no objection was made either prior to trial or when the trial court instructed the defendant that it was charging grand larceny.13
I would affirm the conviction.

. State v. Austin, 299 S.C. 456, 385 S.E.2d 830 (1989); State v. Pressley, 288 S.C. 128, 341 S.E.2d 626 (1986); State v. Harkness, 288 S.C. 136, 341 S.E.2d 631 (1986); State v. Lawson, 279 S.C. 266, 305 S.E.2d 249 (1983); State v. Brown, 274 S.C. 48, 260 S.E.2d 719 (1979); Young v. State, 259 S.C. 383, 192 S.E.2d 212 (1972).


. S.C. Const, art. V, § 9 ("The decisions of the Supreme Court shall bind the Court of Appeals as precedents.”).


. See 73 AmJur.2d Statutes § 185 (1974) ("The fact that a statute contains a partial codification of a particular rule or principle of the common law does not necessarily abrogate the remainder of the common-law rule_"); see also Frost v. Geernaert, 200 Cal.App.3d 1104, 246 Cal.Rptr. 440, 442 (1988) (“fT]here is a presumption a statute does not, by implication, repeal the common law.”).


. W. McAninch & W. Fairey, The Criminal Law of South Carolina 246 (1995).


. See 42 C.J.S. Indictments and Informations § 248 (1991) ("It is generally considered that duplicity in an indictment or information may *260be waived and is waived by a failure to raise the objection in apt time-”); S.C.Code Ann. § 17-19-90 (1985) ("Every objection to any indictment for any defect apparent on the face thereof shall be taken by demurrer or on motion to quash such indictment before the jury shall be sworn and not afterwards.").